          Case 1:20-cv-09586-LAK Document 58
                                          59 Filed 03/18/21
                                                   03/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY RAPP and C.D.,                                     Case No. 20-cv-09586 (LAK) (SDA)

                                   Plaintiffs,             STIPULATION AND [PROPOSED]
                                                           ORDER TO EXTEND DEADLINE TO
   -against-                                               DISCLOSE REBUTTAL EXPERTS

KEVIN SPACEY FOWLER a/k/a KEVIN SPACEY,

                                  Defendant.



LEWIS A. KAPLAN, United States District Judge:

       WHEREAS, the current deadline to disclose rebuttal expert witnesses in this action is

April 12, 2021;

       WHEREAS, the parties agree that additional time is needed to complete the depositions

of Plaintiffs’ recently-disclosed expert witnesses and the medical examinations of Plaintiffs so as

to allow for the disclosure of any rebuttal expert witness(es) and for such expert(s) to complete a

report by the disclosure deadline; and

       WHEREAS, the parties recognize a potential need to extend the rebuttal expert disclosure

date further, especially as to any delays in the deposition or medical examination of plaintiff

C.D. or his expert witness;

       WHEREAS, this is the first such request for an extension of time in which to disclose

rebuttal expert witnesses.

       IT IS NOW HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel, and subject to the Court, as follows:
            Case 1:20-cv-09586-LAK Document 58
                                            59 Filed 03/18/21
                                                     03/19/21 Page 2 of 3




       1.       The deadline to disclose any rebuttal expert witness(es) under Federal Rule of

Civil Procedure 26(a)(2) is continued by two weeks and is now April 26, 2021.

Dated: March 1 2021                                        Respectfully submitted,
       Irvine, California
                                                            /s/     Chase A. Scolncik
                                                            Chase A. Scolnick
                                                            Keller/Anderle LLP
                                                            18300 Von Karman Ave., Suite 930
                                                            Irvine, California 92612
                                                            Tel.: (949) 476-8700
                                                            Fax: (949) 476-0900
                                                            E-mail: cscolnick@kelleranderle.com

                                                            Michael Tremonte
                                                            Sher Tremonte LLP
                                                            90 Broad Street, 23rd Floor
                                                            New York, New York 10004
                                                            Tel.: (212) 202-2600
                                                            E-mail: mtremonte@shertremonte.com

                                                            Counsel for Defendant Kevin Spacey
                                                            Fowler a/k/a Kevin Spacey


Dated: March 1, 2021                                       Respectfully submitted,
       New York, New York
                                                            /s/     Peter J. Saghir   C.A.S.
                                                            Peter J. Saghir
                                                            Gair, Gair, Conason, Rubinowitz,
                                                            Bloom, Hershenhorn, Steignman &
                                                            Mackauf
                                                            80 Pine Street, 34th
                                                            New York, New York, 10005
                                                            Tel.: (212) 943-1090
                                                            Fax: (212) 425-7513
                                                            E-mail: psaghir@gairgair.com

                                                            Counsel for Plaintiffs Anthony Rapp
                                                            and C.D.
                 day of March, 2021.
SO ORDERED this ___
 V /HZLV $ .DSODQ  3&0
____________________________________
The Hon. Lewis A. Kaplan
United States District Judge



                                                 2
          Case 1:20-cv-09586-LAK Document 58
                                          59 Filed 03/18/21
                                                   03/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       In accordance with Local Rule 5.2, I, Chase A. Scolnick, hereby certify that on March

1, 2021 this document filed through the ECF system will be sent electronically to the

registered participants as identified in the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants.

                                                              /s/ Chase A. Scolnick
                                                              Chase A. Scolnick




                                                  3
